Citation Nr: 0428466	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from October 1969 to April 1970 with periods of inactive duty 
training (IDT).  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the appellant's claim seeking entitlement 
to service connection for a bilateral foot disability, and 
from an April 2001 decision which denied entitlement to VA 
pension benefits.  

The appellant's claim was remanded in March 2001 and July 
2003.   

The Board again refers the claim of service connection for 
post-traumatic stress disorder (PTSD) to the RO for proper 
adjudication.  

The issues of entitlement to service connection for a 
bilateral foot disability, and eligibility for nonservice 
connected pension benefits are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The appellant's claim of service connection for a bilateral 
foot disability requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Although a 
letter was sent to the appellant in May 2001 (in response to 
a Board remand in March 2001) that asked him to identify who 
had treated him, he was not advised of the requirements to 
prove his claim for service connection, and was not advised 
what information and evidence VA will attempt to obtain on 
his behalf, and which information and evidence, if any, the 
claimant is required to provide to VA.  Accordingly, his 
claim must be remanded so that he can be provided notice as 
required under these provisions in written format.  

There is a note dated October 1998 that the appellant's 
claims folder was rebuilt.  Although the appellant has 
already submitted copies of some his service medical records, 
in light of the need to remand the appellant's case, an 
attempt should be made to obtain the appellant's service 
medical records.  If any additional service medical records 
are obtained, then the claims file should be sent to the 
examiner who prepared the August 2001 VA examination for 
preparation of an addendum to his report, or in the 
alternative, the appellant should be scheduled for another VA 
examination.  

Regarding the claim of compensation for nonservice-connected 
pension benefits, the appellant's DD-214 shows that he served 
on ACDUTRA from October 1969 to April 1970.  Under VA 
regulations, the payment of nonservice-connected pension 
benefits is provided to veterans who are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, but only where the 
veteran has the requisite active wartime service. 38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2003).  
Although the evidence shows that the appellant served during 
a period of war, one of the requirements for eligibility for 
pension benefits is that the appellant be a "veteran" as 
defined under 38 U.S.C.A. § 101 (2).  As the evidence shows 
that the appellant served on ACDUTRA, and not on active duty, 
he has not served on "active military, naval, or air 
service" as defined under 38 U.S.C.A. § 101 (24), which is 
one of the requirements to be considered a "veteran" under 
38 C.F.R. § 101 (2) (West 2002).  

"Active military, naval, or air service" includes active 
duty, as well as any period of ACDUTRA during which the 
appellant was disabled or died from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101 (24) (West 
2002).  Although the evidence does not show that the 
appellant served on active duty, he can still be considered 
to have served on "active military, naval, or air service" 
(and thus be considered a veteran, and be eligible to receive 
pension benefits) if he is granted service connection for his 
bilateral foot disability based on a disease or injury 
incurred during ACDUTRA.  

Because a finding of service connection for a bilateral foot 
disability could change the outcome of the issue of 
eligibility for nonservice-connected pension benefits, the 
two issues are deemed to be inextricably intertwined. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11 (1998).  Therefore, since the issue of service 
connection for a bilateral foot disability has been remanded 
for the development noted above, the issue of eligibility for 
nonservice-connected pension benefits must be held in 
abeyance until the issue of service connection is re-
adjudicated.  

For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  The appellant's VA Medical Center 
treatment records from Houston, Texas 
should be obtained for the period from 
April 2001 to the present.  

2.  The appellant's service medical 
records from his period of ACDUTRA should 
be obtained.  If no records are available, 
then this should be documented in the 
claims folder.  

3.  If any additional service medical 
records are obtained pursuant to directive 
number two, then the claims folder should 
be returned to the examiner who examined 
the appellant in August 2001, for 
preparation of an addendum to his opinion.  
In the alternative, if the August 2001 
examiner is not available, then the 
appellant should be scheduled for a VA 
examination in which the examiner 
discusses the etiology of all bilateral 
foot disorders.  The examiner should 
comment on whether it is at least as 
likely as not that an incident in ACDUTRA 
caused or aggravated any bilateral foot 
disorders.  

4.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of service connection for a 
bilateral foot disability, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

5.  After the development requested above 
has been completed, the appellant's 
claims folder should be reviewed to 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Thereafter, the appellant's claim of 
entitlement to service connection for a 
bilateral foot disability should be 
readjudicated, and thereafter, the claim 
of entitlement to compensation for 
nonservice-connected pension benefits 
should be readjudicated.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






